Citation Nr: 0201336	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  97-16 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for right ankle edema.

2.  Entitlement to an increased evaluation for left ankle 
edema, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for otitis media, right 
ear.

4.  Entitlement to service connection for otitis media, left 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1941 to February 
1946.

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In December 1995, the RO notified the veteran that 
prior decisions, which denied service connection for a 
condition of the legs, and otitis media, were final, and that 
he must submit new and material evidence to reopen the 
claims.  In May 1996, the RO denied a rating in excess of 10 
percent for service-connected localized edema of the left 
ankle.  The veteran has appealed.  

In January 1999 this matter came before the Board and was 
remanded to the RO to rectify a procedural error and to 
schedule the veteran for a hearing at the RO.  In December 
2000, the Board determined that new and material evidence had 
not been submitted to reopen the claims for otitis media, 
reopened the claim for right ankle edema.  The Board remanded 
that claim, together with the increased rating claim, for 
additional development.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
May 2001, the Court issued an order vacating the Board's 
decision with regard to the otitis media claims, and remanded 
the claims for readjudication.

In July 2000 a hearing was held at the St. Petersburg, 
Florida RO, before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).

In December 2001, the veteran's representative submitted a 
motion to advance the case on the docket citing to the 
veteran's poor health.  This motion was granted and the case 
has been advanced on the docket.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran has right ankle edema as a result of his 
service.

2.  The veteran's localized edema, left ankle, is manifested 
by persistent swelling, with no evidence of stasis 
pigmentation or eczema, or ulceration.

3.  In letters, received in October 2001 and January 2002, 
the veteran stated that he desired to withdraw his appeals on 
his claims for service connection for otitis media of the 
right ear and left ear.


CONCLUSIONS OF LAW

1.  Right ankle edema was not incurred in, or aggravated by, 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  The criteria for a rating of 20 percent, and no more, for 
localized edema, left ankle, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.104, Diagnostic Code 7121 (2001).

3.  The veteran has withdrawn his Substantive Appeals 
concerning the claims of entitlement to service connection 
for otitis media, right ear, and left ear; therefore, those 
issues are not properly before the Board.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decisions on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  The appellant was notified in 
the RO's December 1995 letter that he must submit new and 
material evidence to reopen his claim for service connection 
for right ankle edema (this claim was reopened by the Board 
in December 2000).  He was notified in the RO's May 1996 
decision that the evidence did not show that the criteria for 
a rating in excess of 10 percent for left ankle edema had 
been met.  The appellant was informed of the relevant 
criteria in the September 1996 statement of the case, and VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA's notification requirements have been 
complied with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, the RO also 
requested and obtained VA and non-VA medical records.  In 
this regard, a November 1996 letter from the National 
Personnel Records Center ("NPRC") indicates that the 
veteran's service medical records ("SMRs") may have been 
destroyed in a 1973 fire.  Under such circumstances, there is 
a heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

Notwithstanding the NPRC's letter, it appears that the 
veteran's SMR's were associated with the claims file in 1961, 
prior the to 1973 NPRC fire.  In addition, lay statements 
have been obtained.  Finally, although the Board remanded 
these claims for an examination in December 2000, it does not 
appear that the veteran has been examined.  However, letters 
from the veteran's physician, Roger A. Brito, D.O., dated in 
May and November 2001, show that Dr. Brito states that the 
veteran is suffering from chronic lymphocytic leukemia, and 
that he was not stabilized.  Dr. Brito reported that the 
veteran was not responsive to certain medications, required 
frequent transfusions, and that, "We have been lucky to have 
him this long.  We do not know what each day will bring 
him."  When read in context, the Board is satisfied that 
this statement shows that the veteran is unable to report for 
an examination, and that an examination as requested in the 
prior Remand is therefore not feasible.  Finally, although 
several "releases of information" for private physicians 
(VA Forms 21-4142) were received by the Board in January 
2002, statements from these physicians summarizing the 
veteran's treatment have already been obtained, and are 
associated with the claims file.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has attempted to notify and 
to assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted, 
particularly in view of the veteran's health and the motion 
to advance the case on the docket.  

I.  Right Ankle Edema

The veteran asserts that he has right ankle edema as a result 
of his service.  Specifically, a review of his oral and 
written statements shows that he argues that he has had right 
ankle edema since he was hospitalized in June 1943.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's service medical records show that he was 
treated for a sprained left ankle in July 1942, and that he 
was hospitalized for edema of the lower left leg between June 
and July of 1943.  A hospital report, dated June 14, 1943, is 
remarkable for a notation that there was no edema of the 
right leg.  The final diagnosis was swelling, region anterior 
tibial group of muscles, left, cause undetermined.  A 
"report of physical examination," dated in November 1945, 
notes a medical history that included "swelling, both 
legs," in June 1943.

A letter from Ralph N. Bloch, M.D., dated in February 1961, 
shows that Dr. Bloch states that the veteran has pitting 
edema of both legs and ankles, and that this condition had 
occurred during service, in about 1942.  

Other relevant post-service medical evidence consists of VA 
examination reports, dated in September 1961, September and 
November of 1966, November 1968, December 1976, September 
1977, July 1980 and January 1996, a VA hospital report 
covering treatment between October and November of 1961, VA 
outpatient treatment reports, dated between 1995 and 1999, a 
letter from David G. Abed, M.D., dated in October 1976, a 
letter from Edward P. Gutowski, M.D., dated in March 1980, a 
letter from B. J. Holmes, M.D., dated in March 1981, a letter 
from Joseph M. Sperduto, M.D., dated in April 1997, a letter 
from Jeffrey L. Kugler, M.D., dated in November 1998, and a 
letter from Roger A. Brito, M.D., dated in November 2001.  

VA outpatient treatment reports, dated between 1995 and 1999, 
show that the veteran was treated for complaints of pitting 
edema in August 1995, and note a venous insufficiency.  
However, pitting edema was not found on  examination.  An 
April 1997 report notes pitting edema of both legs.  

The letters from Dr. Holmes, Dr. Sperduto, Dr. Kugler and Dr. 
Brito essentially state that the veteran had right leg or 
ankle swelling during service.  In particular, Dr. Sperduto 
stated that the veteran's edema was due to venous 
insufficiency, that it is extremely rare to have venous 
insufficiency of one leg, and that, "The evidence is 
overwhelming that [the veteran's] bilateral edema started at 
the same time [as his left ankle edema]."  

Three lay statements from co-workers, dated in 1961, show 
that they all reported that the veteran had leg swelling, and 
that they had all known the veteran for about three years.  A 
statement from the veteran's former employer, dated in 
October 1979, states that the veteran had worked for the 
company during 1946, and that, "At some time during that 
period, [the veteran] did show me a printed form and 
requested time off so that he could bring the form to the 
office of the Veteran's Administration.  I approved his 
request and he was away for the rest of the day."  Finally, 
a letter from the U.S. Postal Service, dated in January 1981, 
shows that that agency determined that the veteran was 
unsuitable for any position due to vascular problems in his 
legs.  

The Board finds that the preponderance of the evidence is 
against the claim.  The Board initially notes that the 
veteran has argued that the "report of physical 
examination," dated in November 1945, supports his claim.  
This report notes a medical history that included "swelling, 
both legs," in June 1943.  However, this report was created 
over two years after the hospitalization in issue, and did 
not indicate any current right leg swelling.  Of particular 
note, the hospital reports dated between June and July of 
1943, which include detailed medical histories and 
examination reports, are completely negative for complaints, 
or findings, of swelling of the right leg or ankle.  In this 
regard, a report dated on the day of the veteran's admission 
to the hospital, June 9, 1943, notes "left unilateral edema 
of leg" (emphasis added).  An examination report, dated June 
10, 1943, notes that the veteran had a normal vascular 
system, and that only the left leg was swollen.  A report, 
dated June 14, 1943, specifically states that there was no 
swelling of the right leg.  The hospitalization reports 
include an X-ray report for the left leg, but not the right, 
and are further evidence that there were no reported right 
leg symptoms.  In addition, the service medical records 
include nurse's notes for the veteran's June-July 1943 
hospitalization.  These reports detail the veteran's daily 
treatment, and indicate that only the left leg had edema, and 
that only the left leg was elevated.  The Board further notes 
that a July 1943 physical examination report is completely 
negative for any evidence of right leg swelling.  Finally, a 
medical history provided by the veteran during treatment for 
intestinal complaints in March 1944 shows that the veteran 
reported that he had had swelling of the left ankle in 1943, 
with no mention of right ankle or right leg symptoms.  The 
Board affords a great deal of probative value to these 
service medical records, which were created contemporaneously 
with his service, and are entirely negative for complaints, 
findings or a diagnosis involving right ankle swelling.  

With regard to the post-service evidence, the Board has 
considered the lay statements, which indicate that the 
veteran had right leg swelling, at the earliest, three years 
prior to the date they were written, i.e., about 1958.  This 
is 12 years after separation from service.  Furthermore, the 
first medical evidence of a chronic right ankle edema is 
found in the letter written by Dr. Ralph N. Bloch, M.D., 
dated in February 1961.  This is approximately 15 years after 
separation from service.  This lengthy period without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on the 
foregoing, the Board finds that the claim must be denied.  

In reaching this decision, the Board has considered the 
statements of Dr. Bloch, Dr. Sperduto, Dr. Kugler and Dr. 
Brito.  However, the Board has determined that these 
statements warrant little probative value.  When read in 
context, the statements of Dr. Sperduto, Dr. Kugler and Dr. 
Brito appear to be "by history" only.  See e.g., LaShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  A similar notation, made 
in the November 1968 VA examination report, noting a history 
of leg swelling dating back to 1941, also appears to be "by 
history" only.  As for Dr. Brito's letter, neither his 
statements (nor any of the other aforementioned physicians' 
statements), are shown to have been based on a review of the 
claims file, and all of them lack other indicia of 
reliability, such as support with citation to clinical 
findings.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In contrast to these statements, the service medical records 
show that the veteran did not have right ankle swelling 
during service.  The Board further notes that other medical 
evidence associated with the claims file indicates that right 
ankle edema did not manifest as a chronic condition until 
well after separation from service, and that none of the 
physicians discussed this evidence.  Specifically, the 
veteran's bilateral ankle edema was characterized as 
"questionable" upon VA examination in November 1961, and 
there was no evidence of edema upon VA examination in 
November 1966.  In the November 1966 report, Walter Redisch, 
M.D., stated that he had reviewed the veteran's chart, and 
that he was unable to find any pathological process of any 
kind.  He stated that no edema was present, that there was no 
evidence of impairment of venous drainage, and no evidence of 
a history of thrombophlebitis.  He noted that accumulation of 
fluid in the lower extremities from long standing had been 
described, with no known clinical entity referable to this 
peculiarity of the smaller vessels.  The Board notes that Dr. 
Redisch's opinion is the only opinion in the claims file 
shown to have been based on a review of the claims file.  

Finally, the Board has considered the veteran's oral and 
written testimony.  However, his assertions that he had right 
ankle swelling during his service are outweighed by the 
service medical records, which do not show right ankle 
swelling.  In addition, notwithstanding the previously 
discussed statements of the private physicians, there is no 
medical evidence of a continuity of symptomatology after 
service which links the claimed condition to his current 
disorder.  See e.g., Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (noting that "in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity").  Based on the foregoing, the Board 
finds that the veteran's service medical records, when 
combined with the other facts in this case, to include a lack 
of medical evidence of the claimed condition until about 15 
years after separation from service, warrant the conclusion 
that the preponderance of the evidence is against the claim.  
Therefore, the claim must be denied.    

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 C.F.R. § 3.102.  


II.  Increased Rating

The veteran argues that a higher rating is warranted for his 
localized edema, left ankle.  Specifically, a review of his 
oral and written statements shows that he argues that he has 
swelling, and that he takes a diuretic.  He testified that he 
had tried to wear support stockings, but that they were too 
uncomfortable.  He states that he no longer walks. 

The veteran's service medical records show that he was 
treated for a sprained left ankle in July 1942, and that he 
was hospitalized for edema of the lower left leg between June 
and July of 1943.

In December 1961, the RO granted service connection for 
localized edema, left ankle, and assigned a 10 percent 
rating.  In December 1995, the veteran filed a claim for an 
increased rating.  In May 1996, the RO denied his claim.  The 
veteran has appealed.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where the particular disability for 
which the veteran is service connected is not listed, it will 
be permissible to rate under a closely related disease or 
injury in which not only are the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001); see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

The veteran's localized edema, left ankle, has been rated, by 
analogy, as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7121.  See 38 C.F.R. § 4.20.  Under DC 
7121, post-phlebitic syndrome of any etiology will be 
evaluated as 10 percent disabling when there is intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating is warranted where there is persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  

VA outpatient treatment reports, dated between 1995 and 1999, 
show that the veteran underwent a left total knee replacement 
in 1983, and a right total knee replacement in 1987.  In 
August 1995, the veteran complained of pitting edema in both 
legs upon sitting for very long, with associated stiffness.  
Pitting edema was not found on examination.  

A VA examination report, dated in January 1996, shows that 
the veteran complained of modest dependent edema.  His 
medical history was noted to include atherosclerotic heart 
disease with a previous inferior myocardial infarction in 
1993 followed by surgical coronary revascularization times 
two, also in 1993.  On examination, there was bilateral lower 
extremity dependent edema, also characterized as a pitting 
edema.  The impressions included modest dependent edema and 
lower extremity venous insufficiency.

A VA outpatient treatment report, dated in August 1995, notes 
complaints of bilateral pitting edema of the legs upon 
sitting, and stiffness.  A report, dated in April 1997, notes 
"1-2 plus pitting edema both legs."

A letter from Jeffrey L. Kugler, M.D., dated n November 1998, 
indicates that the veteran had edema of the legs.  On 
examination, the veteran was neurologically intact, pulses 
were palpable and compartments were soft.  There was no 
drainage, erythema, fluctuance, warmth or induration.  He 
noted a (otherwise unidentified) foot was warm and pink with 
good capillary refill.  Calves showed minimal tenderness to 
palpation.  The assessment noted chronic venous insufficiency 
causing persistent swelling and pain about the legs, 
bilaterally.  

The Board finds that the criteria have been satisfied for a 
20 percent rating under DC 7121.  Edema was noted during the 
veteran's January 1996 VA examination, as well as the April 
1997 VA outpatient treatment report, and Dr. Kugler has 
stated that the veteran has "persistent swelling and pain."  
Although there is no evidence of beginning stasis 
pigmentation or eczema, the January 1996 VA examination 
report, April 1997 VA outpatient treatment report, and Dr. 
Kugler's findings place the pertinent evidence in a state of 
equipoise as to the question of whether a 20 percent rating 
is warranted for the veteran's localized edema, left ankle.  
Under such circumstances, the benefit of the doubt is awarded 
to the veteran.  38 U.S.C.A. § 5107(b).  Accordingly, a 20 
percent rating for localized edema, left ankle, is granted.  

A rating in excess of 20 percent is not warranted.  Under DC 
7121, a 40 percent rating is warranted where there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  However, in this case there 
is no evidence of stasis pigmentation or eczema, with or 
without intermittent ulceration.  Therefore, the criteria for 
a 40 percent rating have not been met.  

III.  Otitis Media, Right Ear and Left Ear

In letters, received in October 2001 and January 2002, the 
veteran stated that he wished to withdraw his appeals for 
otitis media of the right ear, and left ear.  

Under 38 U.S.C.A. § 7105, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

The appellant has withdrawn these appeals and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for right ankle edema is denied.

A rating of 20 percent, and no more, for localized edema, 
left ankle, is granted, subject to provisions governing the 
payment of monetary benefits.

The appeals of the claims of entitlement to service 
connection for otitis media of the right ear, and left ear, 
are dismissed.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

